Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a second Office Action on the Merits. Claims 1-2, 4-5, 7-8, 16-23, as amended 2 NOV. 2021, are pending and have been considered as follows:

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jason R. Sytsma (62,262) on 11 JAN. 2022.
The application has been amended as follows: 
Claim 1, line 13: after “leg at an end of” replace "the" with --an--
Claim 1, line 17: after “radius” insert --; 
wherein the second leg further comprises the end portion bent forward by an angle β and the end portion of the second leg is bent forward of the first plane by the angle β with the third radius forward of the second radius and the first plane--.
Claim 2: cancel claim 2
Claim 4, line 1: replace “2” with --1--
Claim 4, line 3: after “each of” replace "a" with --the--
Claim 4, line 3: after “first leg and” replace "a" with --the--
Claim 5, line 14: after “manually” insert --flexed--
Claim 16, line 1: replace “2” with --1--

Allowable Subject Matter
Claim 1, 4-5, 7-8, and 16-23 allowed.

The following is an examiner’s statement of reasons for allowance:
Although the references of record show some similar technical features of Applicant’s claimed device, they fail to show or teach the claimed invention, wherein:
a spacer comprises a length of spring-steel bent in a first plane to form a first and second leg about a radius which corresponds to a pipe, and which legs further comprise end portions; the end portion of the first section forms a hook and the end portion of the second section forms a lateral leg bent forward of the first plane.
The claims are allowable over the prior art because of the combination of limitations as specifically set forth and claimed in applicant’s claim(s) are not taught nor obvious in view of the references of record.
Although some/all of the elements may be taught in the references of record, the examiner believes that the combination of all of the elements as specifically claimed would not have been obvious to one having ordinary skill in the art without relying on hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJS/Examiner, Art Unit 3635                                                                                                                                                                                                        /JJS/.



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635